UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
BASELOAD ENERGY, INC.,              )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil Action No. 08-01838 (PLF)
                                    )
BRYAN W. ROBERTS,                   )
                                    )
            Defendant.              )
____________________________________)


                                     ORDER AND JUDGMENT

                 For the reasons set forth in the Opinion issued this same day, it is hereby

                 ORDERED that the defendant’s motion to dismiss [12] is GRANTED; it is

                 FURTHER ORDERED that Sky Windpower Corporation’s motion to intervene

 [14] is DENIED as moot; it is

                 FURTHER ORDERED that plaintiff’s motion to stay and for leave to take

 discovery [17] is DENIED as moot; and it is

                 FURTHER ORDERED that this case is DISMISSED with prejudice. The Clerk

 of the Court shall remove this case from the docket of the Court. This is a final appealable order.

 See FED . R. CIV . P. 4(a).

                 SO ORDERED.

                                                /s/_________________________
                                                PAUL L. FRIEDMAN
                                                United States District Judge

 DATE: September 17, 2009